Citation Nr: 0831232	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
service-connected chondromalacia of the right 
patellofemoral joint.  

2. Entitlement to a rating higher than 10 percent for 
service-connected lumbosacral strain.  

3. Entitlement to a rating higher than 10 percent for 
service-connected hypertension.

4. Entitlement to a rating higher than 10 percent for 
service-connected hiatal hernia with esophageal reflux.  

5. Entitlement to a compensable rating for anal fissure.  

6. Entitlement to service connection for tooth #9 for the 
purpose of VA compensation.  



7. Entitlement to service connection for chest pain and a 
heart condition to include as secondary to the service-
connected hypertension.

8. Entitlement to service connection for depression and 
sleep disturbance to include as secondary to the service-
connected hypertension.

9. Whether new and material evidence has been presented to 
reopen the claim of service connection for migraine 
headaches.  

10. Whether new and material evidence has been presented 
to reopen the claim of service connection for left knee 
pain.  

11. Entitlement to disability compensation under 38 
U.S.C.A. § 1151 for additional disability of the back and 
knees, as a result of examination by the Department of 
Veterans Affairs.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
from November 1995 to August 2000.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision, dated in April 
2004, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In August 2003, the veteran raised the claim of service 
connection for a right ankle disability secondary to the 
service-connected right knee disability.  In December 
2003, the veteran raised the claim for compensation under 
38 U.S.C.A. § 1151 for additional dental disability.  Both 
claims are referred to the RO for appropriate action.  

In November 2006, the veteran withdrew his request for a 
Board hearing.  

The appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

In August 2003, the veteran requested that records from 
June 2000 to November 2000 be obtained from the Frank M. 
Tejeda VA Clinic, which does not appear to have been done.  
He also indicated that he was treated at Lackland Air 
Force Base and Brooke Army Medical Center, but he did not 
provide dates of treatment.

In January 2004, the veteran requested that records from 
the VA clinic in Beaumont, Texas be obtained.  In August 
2005, the veteran authorized VA to obtain records from 
private dentists, Drs. Nina Liefeste and Dr. Suzanne 
McCrory.  A second request for the records is needed. 

In December 2005, the veteran indicated that he was 
treated at the Alexandria, Louisiana VA Medical Center and 
at the Houston VA Medical Center.  

In March 2006, in May 2006, and in November 2006, the 
veteran requested VA obtain his records from the Audie L. 
Murphy VA Medical Center. 

In November 2006, the veteran authorized VA to obtain 
private medical records from the University Pain 
Management Center, which has not been done.  

In June 2008, the veteran indicated he was receiving 
treatment for his service-connected disabilities from Dr. 
Robert L. Jones, Orthopedic Surgery, and authorized VA to 
obtain the records. 

Private medical records show that in November 2006 the 
veteran could not work as a laborer due to his service-
connected disabilities. 

On the claim of service connection for a heart condition 
to include as secondary to the service-connected 
hypertension, the record shows the veteran has 
bradycardia. 

In light of the above, further evidentiary development is 
needed under the duty to assist.  Accordingly, the case is 
REMANDED for the following action:

1. Ensure VCAA compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

2. Ask the veteran to clarify the dates he 
was treated at Lackland Air Force Base, at 
Brooke Army Medical Center, and at the 
Benjamin W. Dunn Dental Clinic and Reid 
Trainee Health Clinic at Wilford Hall 
Medical Center.  

If the veteran received post-service 
treatment at these facilities, obtain the 
records. 

3. Obtain private medical records of: 

Dr. Nina S. Leifeste, D.D.S., 1509 
Burton Ave, Orange, Texas, 77630; 

Dr. E. Suzanne McCrory, D.D.S., 3107 
Maplewood Drive, Sulphur, LA 70663;

Dr. Paul Kurion, University Pain 
Management Center, 4502 Medical Drive 
University Hospital, San Antonio, 
Texas, 78228; and,  

Dr. Robert L. Jones, M.D., P.A, 516 
Lexington Ave, San Antonio, Texas 
78215-1906.  

4. Obtain VA records from the: 

Beaumont Clinic; 

Frank M. Tejeda VA Outpatient Clinic; 

Audie L. Murphy VA Medical Center; 

Houston, Texas VA Medical Center; and 

Alexandria, Louisiana, VA Medical 
Center. 

5. Schedule the veteran for a VA 
examination to determine the level of 
impairment due to the service-connected 
chondromalacia of the right patellofemoral 
joint.  



The examiner is asked to describe: 

a). Any recurrent subluxation or 
lateral instability; 

b). Range of motion in degrees of 
flexion and extension and any 
additional functional loss to include 
during flare-ups or with repeated 
use, due to painful motion, weakened 
movement, or fatigability, if 
feasible, in additional degrees of 
loss of flexion or extension; and, 

c). The impact the veteran's service-
connected right knee disability has 
on his ability to be gainfully 
employed.  

6. Schedule the veteran for a VA 
examination to determine the level of 
impairment due to the service-connected 
lumbosacral strain.  

The examiner is asked to describe:

a.) Range of motion of the lumbar 
spine in degrees to include forward 
flexion, extension, left and right 
lateral flexion, left and right 
lateral rotation, and any functional 
loss due to pain or painful motion 
(supported by adequate pathology and 
evidenced by the visible behavior of 
the claimant undertaking the motion) 
as well as weakness, excess 
fatigability, incoordination or pain 
on movement.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion; 

b.) Muscle spasm on extreme forward 
bending, loss of lateral spine 
motion, unilateral, in standing 
position; 

c.) Any objective neurological 
abnormalities, either motor or 
sensory; 

d.) The frequency and duration of any 
incapacitating episodes of low back 
pain, requiring bed rest prescribed 
by a physician and treatment by a 
physician, over a 12 month period; 
and, 

e.) The impact the veteran's service-
connected lumbosacral strain has on 
his ability to be gainfully employed.  

7. Schedule the veteran for a VA 
examination to determine the level of 
impairment of the service-connected 
hypertension and to determine whether the 
veteran has additional heart disability 
such as angina or bradycardia secondary to 
the service-connected hypertension.  The 
claims folder should be made available to 
the examiner for review.  

The examiner is asked: 

a.) Whether the veteran has diastolic 
pressure predominantly 110 or more or 
systolic pressure predominantly 200 
or more; and, 

b.) The impact the veteran's service-
connected hypertension has on his 
ability to be gainfully employed; 
also, 

b). If additional heart disability is 
found, express an opinion on whether 
it is at least as likely as not that 
the service-connected hypertension 
aggravated any other heart condition, 
that is, the service-connected 
hypertension caused the 
nonservice-connected heart condition 
or the service-connected hypertension 
permanently made worse the 
nonservice-connected heart disability 
as contrasted to a worsening of 
symptoms.

In formulating an opinion, the 
examiner is asked to consider 
that the term "at least as 
likely as not" does not mean 
"within the realm of 
possibility." Rather, it means 
that the weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against causation.  

8. Schedule the veteran for a VA 
examination to determine the level of 
impairment due to the service-connected 
hiatal hernia with esophageal reflux.  

The examiner is asked to describe: 

a.) Whether the veteran has 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by 
substernal or arm or shoulder pain, 
productive of considerable impairment 
of health; and, 

b.) The impact the veteran's service-
connected hiatal hernia with 
esophageal reflux has on his ability 
to be gainfully employed.  

9. Schedule the veteran for a VA 
examination to determine the level of 
impairment due to the service-connected 
anal fissure.  

The examiner is asked to describe: 

a.) Whether the veteran has evidence 
of frequent recurrences; and, 

b.) The impact the veteran's service-
connected anal fissure has on his 
ability to be gainfully employed.  

10. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran and his attorney a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


